Citation Nr: 0806546	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-24 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hypertension, as 
secondary to service-connected Type II diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to August 
1966.
This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for hypertension, as secondary to Type II 
diabetes mellitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The veteran contends that his hypertension was caused by his 
service-connected diabetes mellitus and that service 
connection for hypertension is warranted.  

The veteran's VA medical records dated from August 2000 to 
March 2007 reflect that he was diagnosed with high blood 
pressure in December 2000.  Since that time, he has received 
treatment for a variety of cardiovascular problems, including 
hypertension and coronary artery disease.  

In July 2004, the veteran underwent a VA examination, in 
which a VA nurse practitioner opined that neither the 
veteran's hypertension nor his coronary artery disease was 
related to his diabetes mellitus.  The record thereafter 
shows that in March 2007, the veteran was granted service 
connection for coronary artery disease, as secondary to his 
diabetes mellitus.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The veteran was last afforded 
a VA examination in July 2004.  However, the VA examiner did 
not provide a rationale for the opinion.  Additionally, as 
pointed out by the veteran's representative, the VA 
examination was not conducted or overseen by a VA physician.  
Most importantly, the examination predated the veteran's 
service connection for coronary artery disease as secondary 
to his diabetes mellitus.  As a result, the relationship 
between the veteran's coronary artery disease and diabetes 
mellitus was not addressed at the time of the veteran's 
previous VA examination.  It therefore remains unclear to the 
Board whether the veteran's hypertension was caused or 
aggravated by his service-connected coronary artery disease 
or his service-connection diabetes mellitus.

When available evidence is too old for an adequate evaluation 
of the veteran's current condition, VA's duty to assist 
includes providing a new examination.  Weggenmann v. Brown, 5 
Vet. App. 281, 284 (1993).  Because the relationship between 
the veteran's coronary artery disease and diabetes mellitus 
was not established at the time of the veteran's last VA 
examination and because that prior examination was neither 
conducted by a VA physician nor supported by any rationale, 
the Board finds that an additional VA examination and opinion 
by a VA physician is in order to fully and fairly address the 
merits of the veteran's claim. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
examination by a VA medical doctor for the 
purpose of ascertaining the etiology of 
hypertension.  The claims folder should be 
reviewed by the VA examiner and the 
examination report should reflect that the 
claims folder was reviewed.  The examiner 
should reconcile the opinion with all 
other opinions of record.  The VA examiner 
should provide an opinion as to the 
following:

a)  Is it as likely as not (50 percent 
probability or greater) that the 
veteran's hypertension is etiologically 
related to his service-connected diabetes 
mellitus or coronary artery disease?

b)  Is it as likely as not (50 percent 
probability or greater) that the 
veteran's hypertension is aggravated or 
permanently worsened by his service-
connected diabetes mellitus or coronary 
artery disease?

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the appellant, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

